DETAILED ACTION
This office action is in response to applicant’s filing dated March 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
 

Status of Claims
Claim(s) 1, 2, 4, 5, and 7-19 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 1, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 2, 4, 5, and 18; cancelation of claim(s) 3 and 6; and addition of new claim(s) 19. 
Applicants elected without traverse amyotrophic lateral sclerosis as the elected disease species and a formulation species comprising an alkali metal bisulfite, sodium bisulfite and an alkalizing agent, phosphate in the reply filed on January 28, 2020.  The requirement is still deemed proper. 
Claims 1, 2, 4, 5, and 7-19 are presently under examination as they relate to the elected species:  amyotrophic lateral sclerosis, sodium bisulfite, and phosphate.


Priority
The present application is a continuation of PCT/EP2018/051097 filed on January 17, 2018 and claims benefit of foreign priority to EP17151741 filed on January 17, 2017 and PCT/EP2017/067005 and EP17180087 filed July 6, 2017.  The effective filing date of the instant application is January 17, 2017.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-11, and 16-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (EP 1,714,960 A1, cited in the IDS) in view of Radicut® Injection 30 mg (Mitsubishi Tanabe Pharma Corporation, June 2015, cited in the IDS) and Sato et al (Pharmacology, 2010; 85(2):88-94, cited in the IDS).
Regarding claims 1-7, 16 and 18, Yoshino teaches a medicament for treating amyotrophic lateral sclerosis comprising an active pyrazolone derivative active ingredient (claim 1); wherein the pyrazolone derivative is 3-methyl-1-phenyl-2-pyrazoline-5-on (claim 2), which is equivalent to the instantly claimed edaravone.  Yoshino further teaches the composition can be administered orally or parenterally [0044].  Yoshino teaches the daily dose of the active ingredient is more preferably about 30 to 60 mg, and further preferably about 60 mg [0042].  Yoshino teaches additives for preparations which are appropriate for oral administration include excipients such as purified water [0036].  Yoshino teaches in general, when a human body is found to have a disease, appropriate treatments are provided by physicians, an example of such a treatment is medicament therapy [0039]. Thus, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally administering to a human a pharmaceutical composition edaravone.  Yoshino does not explicitly teach the composition is 40-250 mL (instant claim 1) or 40-200 mL (instant claim 5).  
However, Yoshino does teach (30 mg group) 1 ampule of “Radicut injection 30 mg” (containing 30 mg of edaravone) was administered once daily to 5 patients of ALS  [0051] and (60 mg group) 2 ampules of the aforementioned "Radicut injection 30 mg" was administered daily to 14 patients of ALS [0052].
Radicut teaches each ampoule contains 20 mL of a clear and colorless / aqueous solution, thus 2 ampoules is equivalent to 40 mL.  Radicut teaches each ampoule consists of 30 mg edaravone, 20 mg sodium bisulfite, 10 mg L-cysteine hydrochloride hydrate, 135 mg sodium chloride, sodium hydroxide, and phosphoric acid (page 1, Description).  Radicut teaches inhibition on progression of functional disorder in patients with amyotrophic lateral sclerosis (ALS), the usual adult dosage is two ampoules (60 mg of edaravone) diluted with an appropriate volume of physiological saline (page 1, right, Dosage and Administration).  Radicut further teaches as a general rule, this product should be diluted with physiological saline (if the product is mixed with any infusion fluids including various saccharides, the concentration of edaravone may decrease with time) (page 4, right, 1st paragraph).  Examiner notes that it is well known in the art that physiological saline is a 0.9% sodium chloride in water solution as evidenced by Awad et al (Clinical Nutrition, 2008; 27:179-188).
Sato teaches at present, edaravone is commercially only available in an injectable form; however, it is thought that a route of administration other than by injection is necessary for edaravone to be used in the home to treat disease such as amyotrophic lateral sclerosis (page 89, left, 1st paragraph); when formulations C and D, which contained L-Cys (L-cysteine) and SHS (sodium hydrogen sulfite) were administered to the oral mucosa, edaravone was absorbed immediately through the oral mucosa (page 92, right, 1st paragraph); and oral mucosal administration is suggested as novel administration routes for edaravone (page 93, right, last paragraph).   Sodium hydrogen sulfite is equivalent to sodium bisulfite.

As such, since Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone; since Radicut teaches a 20 mL aqueous solution comprising 30 mg edaravone, L-cysteine, and sodium bisulfite is suitable for treating ALS; and since Sato teaches a composition comprising edaravone, L-cysteine, and sodium bisulfite that is suitable for oral administration, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition taught by Yoshino in an oral formulation comprising similar volume as taught by Radicut further comprising L-cysteine and sodium bisulfite with an expectation of success, since the prior art establishes that 40 mL is a suitable volume for administration to humans for treating ALS and that compositions comprising similar components can be administered orally or intravenously.

	Regarding the amount of edaravone in instant claims 1, 2, 5, and 18, Yoshino and Radicut teaches administration of 2 ampoules of Radicut (60 mg edaravone) for treating ALS, 2 ampoules is equivalent to 40 mL solution comprising 60 mg edaravone, which is equivalent to 1.5 mg/mL edaravone.  The Examiner acknowledges that the amount disclosed by Yoshino and Radicut is slightly higher than 0.5-1 mg/ml of instant claim 5, however the amount is close and one of ordinary skill in the art would have expected the compositions to have the same or very similar properties.  
	
	Regarding the dose of edaravone of instant claims 1, 4 and 19, assuming the average body weight of an adult human is 75 kg, an amount of 60 mg edaravone is equivalent to 0.8 mg/kg.  The Examiner acknowledges that the amount disclosed by Yoshino and Radicut is slightly lower than 1-3.5 mg/kg of instant claim 19, however the amount is close and one of ordinary skill in the art would have expected the compositions to have the same or very similar properties.  


	Regarding the amount of water of claims 1 and 7, the cited art do not explicitly teach the composition comprises at least 75 wt% water or 85 wt% water.  However, Radicut teaches an aqueous solution comprising edaravone; that the product should be diluted with physiological saline (if the product is mixed with any infusion fluids including various saccharides, the concentration of edaravone may decrease with time).  It is well known in the art that physiological saline is a solution comprising 0.9% sodium chloride and water (i.e. 99.1% water).  It would have been obvious to one of ordinary skill in the art to formulate a composition comprising at least 75 wt% water or 85 wt% water in view of the teachings of Radicut, since Radicut suggests other components other than 0.9% sodium chloride and 99.1% water solution would decrease the concentration of edaravone with time.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of edaravone and water, doses of edaravone, and volume of edaravone taught by the prior art as a starting point for optimizing the amounts, doses, and volumes utilized to formulate an oral composition comprising edaravone and water for use in a method of treating ALS, since amounts, doses and volumes are  result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.")
Taken together, all this would result in the practice of the method of claims 1, 2, 4, 5, 7, 16, 18 and 19 with a reasonable expectation of success.


Regarding claims 8 and 9, Radicut teaches a composition comprising 30 mg edaravone and 20 mg sodium bisulfite (page 1, Description).  Assuming the molecular weight of edaravone is 174.2 g/mol and the molecular weight of sodium bisulfite is 104.061 g/mol, and amount of 30 mg edaravone and 20 mg sodium bisulfite would be equivalent to a molar ratio of edaravone and sodium bisulfite of 1:1.1.   
Regarding claim 10, Radicut teaches a composition comprising 30 mg edaravone and 10 mg L-cysteine hydrochloride hydrate, which is equivalent to a weight ratio of L-cysteine ad edaravone of 1:3.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 8-10 with a reasonable expectation of success.

Regarding claim 11, the composition taught by Radicut does not comprise a surfactant.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to formulate the composition comprising the components taught to be suitable for both oral and intravenous compositions in a composition comprising no surfactants, resulting in the practice of the method of claim 11 with a reasonable expectation of success.

Regarding claim 17, Yoshino teaches ALS patients were treated once daily for 14 consecutive days [0051-0052].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to orally administer the edaravone composition once daily for at least 2 weeks in view of the teachings of the prior art, resulting in the practice of the method of claim 17 with a reasonable expectation of success.
Claims 12-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (EP 1,714,960 A1, cited in the IDS) in view of Radicut® Injection 30 mg (Mitsubishi Tanabe Pharma Corporation, June 2015, cited in the IDS, hereinafter referred to as Radicut®) and Sato et al (Pharmacology, 2010; 85(2):88-94, cited in the IDS) as applied to claims 1, 2, 4, 5, 7-11, and 16-19 above, and further in view of Chen et al (CN100358520C, translation obtained from Espacenet, April 17, 2020).
Regarding claims 12-14, the combination of Yoshino, Radicut®, and Sato suggests a method of treating ALS comprising administering an oral composition comprising edaravone, L-cysteine, sodium bisulfite and phosphoric acid (see above 103).  The cited art does not teach the method further comprises preparing the liquid pharmaceutical composition prior to administration by mixing a dry particulate edaravone formulation edaravone with aqueous liquid.  
However, as set forth above, the cited art teaches edaravone can be formulated for administration in either an oral or an injectable formulation.  Moreover, Cheng teaches edaravone is difficult to dissolve in water and the dilute aqueous solution is unstable (page 2, 1st paragraph); edaravone was found to be very stable in a solid state (page 2, 4th paragraph); edaravone powder with better storage stability is prepared by introducing a water-soluble filler, edaravone, appropriate amount of antioxidants, and pH adjusting agent (page 3, 2nd paragraph); water-soluble filler includes sodium chloride, (page 3, 3rd paragraph); antioxidants are commonly used antioxidants in medicines and include L-cysteine and sodium sulfite (page 3, 4th paragraph); pH adjusting agent includes phosphoric acid, which reads on elected phosphate (page 4, last paragraph); and freeze-drying is carried out according to conventional freeze-drying process (page 3, last paragraph).  Cheng teaches the lyophilized powder is then reconstituted with a reconstitution solvent including water or 0.9% sodium chloride (page 5, 4th paragraph).    Cheng further teaches in all cases, pulverization of edaravone should reach a particle size of less than 10µm (page 4, 4th paragraph).  Thus, Cheng teaches formulating edaravone into a dry particulate formulation which will be reconstituted with an aqueous liquid.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the edaravone in a dry particulate formulation to be reconstituted with an aqueous liquid for use in a method of treating ALS comprising orally administering edaravone in view of the teachings of the prior art, since the prior art teaches edaravone can be formulated in either oral or injectable formulations with similar components (i.e. L-cysteine, sodium bisulfite, and phosphate) and dry particulate formulations of edaravone are more storage stable, resulting in the practice of the method of claim 12-14 with a reasonable expectation of success.

Regarding claim 15, Cheng teaches generally the pH value of the solution is between 3 and 9.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Response to Arguments
Applicant argues:
At the time of invention, a person of ordinary skill in the pharmaceutical art would not have been motivated by Yoshino to treat ALS by orally administering a liquid aqueous edaravone solution, let alone one comprising a monophasic aqueous solution as claimed, because such a person of ordinary skill would not have held an expectation of success. Parikh et al., Int. J of Pharmaceutics 515 (2016) 490-500 ("Parikh," of record) best summarizes the consensus among those skilled in edaravone pharmacology at the time of invention.  The Examiner does not appear to disagree with this assessment of the state of the art, "acknowledge[ing] that Parikh teach edaravone solutions had poor oral bioavailability due to poor solubility, stability and dissolution and suggests that improving solubility, dissolution, and permeability with a hydroxypropyl-/f-cyclodextrin based formulation was a method of improving oral bioavailability." Office Action, pg. 13 (emphasis added). The Examiner posits that it would have been prima facie obvious "to formulate the composition taught by Yoshino in an oral formulation comprising similar volume as taught by Radicut further comprising L-cysteine and sodium bisulfite with an expectation of success, since the prior art establishes that 40 mL is a suitable volume for administration to humans for treating ALS and that compositions comprising similar components can be administered orally or intravenously."

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner acknowledges that Parikh teaches edaravone solutions had poor oral bioavailability due to poor solubility, stability and dissolution and suggests that improving solubility, dissolution, and permeability with a hydroxypropyl-β-cyclodextrin based formulation was a method of improving oral bioavailability.  
However, MPEP 2123 states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In the instant case, as set forth above, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone.  Moreover, Yoshino explicitly teaches when administering the active ingredient, administration routes are not particularly limited; the active ingredient can be orally or parenterally administered [0044]; examples of oral administration can include tablet, capsules, powders, fine granules, granules, solutions, and syrups [0035].  Thus, Yoshino explicitly teaches a method of treating ALS comprising administration of edaravone via oral administration.  Moreover, MPEP 2123 states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  As set forth above, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone.  As set forth above, Yoshino and Radicut teaches a 20 mL aqueous solution comprising 30 mg edaravone, L-cysteine, and sodium bisulfite is suitable for treating ALS and Yoshino teaches the active ingredient can be orally or parenterally administered.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition taught by Yoshino in an oral formulation comprising similar volume as taught by Radicut further comprising L-cysteine and sodium bisulfite with an expectation of success, since the prior art establishes that 40 mL is a suitable volume for administration to humans for treating ALS and that compositions comprising similar components can be administered orally or parenterally.


Applicant argues:
	The fact that compositions comprising "similar components" could be administered orally or intravenously does not address the established prior art expectation that such a composition would fail  Second, Sato's cyclodextrin-complexed edaravone solution was never studied in humans-only mice, which is an insufficient prelude to a successful translation to human treatment given the heightened skepticism in the art. Nevertheless, and solely in the interest of advancing prosecution, the claims have been amended to exclude complexed edaravone compositions, including cyclodextrin-complexed edaravone compositions, such as Sato's.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that Sato teaches a cyclodextrin-complexed edaravone composition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone.  As set forth above, Radicut teaches an aqueous solution comprising edaravone, L-cysteine, and sodium bisulfite is suitable for treating ALS.  As set forth above, Sato teaches a composition comprising edaravone, L-cysteine, and sodium bisulfite that is suitable for oral administration.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition taught by Yoshino in an oral formulation comprising similar volume as taught by Radicut further comprising L-cysteine and sodium bisulfite with an expectation of success, since the prior art establishes that 40 mL is a suitable volume for administration to humans for treating ALS and that compositions comprising similar components can be administered orally or intravenously.  The teachings of Sato were relied upon to establish that it was known in the art that edaravone, L-cysteine, and sodium bisulfite are suitable for oral administration.

Applicant argues:
The ordinarily skilled artisan would have undoubtedly been surprised to learn that a relatively simple monophasic aqueous edaravone solution, which heretofore had been administered by injection, could be effective when administered orally. Sato, for example, clearly determined that the commercially available edaravone at the time (Radicut®) was not suitable for oral or rectal mucosa administration. There is no other justification to have found it necessary to develop a new formulation (i.e., a complex of edaravone and hydroxypropyl-beta- cyclodextrin) than to achieve sufficient bioavailability.  The present inventors discovered that a simple aqueous solution of edaravone (as claimed) has a surprisingly high oral bioavailability in humans of about 79%. Finding this "error" with the art overturned conventional thinking and enabled the inventors to recognize the feasibility of oral treatment of diseases such as ALS using a relatively basic formulation. Absent this insight, of which there was not a hint from the art, those of skill in the art simply could not have found the present invention obvious.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	"A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  The Examiner notes that the instantly claimed composition appears to contain the same components as the known commercially available composition.   In fact, in a review of the specification, the specification teaches that the inventors have unexpectedly discovered that the aqueous solutions of edaravone have a higher oral bioavailability than was heretofore assumed (page 6).  Thus, it appears that Applicant has recognized another advantage which would flow from naturally from the prior art.  As set forth above, Yoshino teaches a medicament for treating amyotrophic lateral sclerosis comprising edaravone.  Yoshino further teaches the composition can be administered orally or parenterally.  Moreover, Yoshino teaches additives for preparations which are appropriate for oral administration include excipients such as purified water [0036].  Thus, Yoshino clearly teaches aqueous formulations comprising edaravone for oral administration.
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

	
	Applicant argues:
	It may be helpful to consider evidence of "long felt need," which can be particularly instructive in cases such as here, where it can be tempting to view a conceptually simple claim as obvious in hindsight.  It was only last month (January 2022)-16 years after Yoshino was filed-that the FDA accepted a new drug application for an investigational oral formulation of edaravone (a non-monophasic suspension) for the treatment of amyotrophic lateral sclerosis. 
Yet Radicut® had been marketed in Japan since 2001 and there has been keen incentive ever since to develop an oral formulation as also evidenced herein by Sato, Parikh and Yoshino. For this reason, the FDA also granted "priority review" of the application, which is reserved "for medicines that, if approved, would be significant improvements in the safety or effectiveness of the treatment, diagnosis, or prevention of serious conditions when compared to standard applications."  Given this background, it would be improper for the Office to insist as obvious what those skilled in the art-with all the elements readily available and ample motivation to "combine" them-did not.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	"A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  The Examiner notes that the instantly claimed composition appears to contain the same components as the known commercially available composition.   In fact, in a review of the specification, the specification teaches that the inventors have unexpectedly discovered that the aqueous solutions of edaravone have a higher oral bioavailability than was heretofore assumed (page 6).  Thus, it appears that Applicant has recognized another advantage which would flow from naturally from the prior art.  As set forth above, Yoshino teaches a medicament for treating amyotrophic lateral sclerosis comprising edaravone.  Yoshino further teaches the composition can be administered orally or parenterally.  Moreover, Yoshino teaches additives for preparations which are appropriate for oral administration include excipients such as purified water [0036].  Thus, Yoshino clearly teaches aqueous formulations comprising edaravone for oral administration.
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,960. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating a neurodegenerative disease or a cerebrovascular disease in a human comprising orally or gastrically administering to the human a monophasic aqueous solution comprising edaravone.  The previously granted claims are directed to a method of treating a disease comprising dispersing a composition comprising edaravone into an aqueous liquid followed by enterally administering the pharmaceutical liquid to a patient.  Oral or gastric administration (instant claims) are enteric routes of administration (previously granted claims).  Claim 18 of the previously granted claims recites the disease is selected from and lists neurodegenerative diseases and cerebrovascular diseases.  Thus, it would be obvious to arrive at neurodegenerative diseases and cerebrovascular diseases in view of the claims of the previously granted claims.  Moreover, claim 19 of the previously granted claims recites the elected disorder, amyotrophic lateral sclerosis (ALS).   Furthermore, the components and amounts of the compositions are very close or overlap.   
Response to Arguments
Applicant has not independently argued the merits of this rejection.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims1, 2, 4, 5, and 7-19  are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628